Franklin App. No. 97AP-860. On September 24, 2004, this court found Gregory T. Howard to be a vexatious litigator under S.Ct.Prac.R. 14.5(B). This court further ordered that Howard was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On October 8, 2010, Howard submitted an application for leave to file a return to the vexatious litigator order instanter. Upon review of the application for leave,
It is ordered by the court that Gregory T. Howard’s October 8, 2010 application for leave is denied.